DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 4/8/2021 & 4/27/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Allowable Subject Matter

This action is a response to the preliminary amendment filed by Applicant on 4/27/2022, which has been entered.  Claim 10 have been withdrawn/cancelled.  Claims 1-9 and 11-23 are pending for examination.

	As a result of the preliminary amendment filed 4/27/2022, the case is in condition for allowance.

Allowable Subject Matter

Claims 1-9 and 11-23 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	Korean Patent Document KR 101117611 B1, which discloses an apparatus for measuring grounding current in photovoltaic power system with photovoltaic generator having multiple resistors, multiple transistors, and thermal coupling, but lacking the second resistor comprising tap locations selectively coupled to the second amplifier input;
	United States Patent App. Pub. No. 2011/0291741 to Mayer et al., which discloses current control using thermally matched resistors having multiple resistors that are thermally coupled, but lacking the second resistor comprising tap locations selectively coupled to the second amplifier input.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, " A system current sensor module for accurately performing at least one of a current sensing or measurement of a system current, the sensor module comprising . . . wherein the second resistor comprises tap locations selectively coupled to the second amplifier input,"
	in claim 16, " A method of sensing or measuring a system current comprising . . . wherein the second resistor comprises tap locations selectively coupled to the second amplifier input," and
	in claim 19, " A system current sensor module for accurately performing at least one of a current sensing or measurement of a system current, the sensor module comprising . . . wherein the second resistor comprises tap locations selectively coupled to the second amplifier input of a feedback amplifier having first and second amplifier inputs,"
	in combination with all other limitations.

Claims 2-9, 11-15, & 21-23; 17 & 18; and 20 are allowed as being dependent on claims 1, 16, and 19, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        5/6/2022